EXHIBIT 10.1

 

 [ttcm_ex101img2.jpg]

 

Tim Dohse, CEO

(928) 360-8794 timdohse@hotmail.com

 

November 19, 2020

 

Tautachrome Inc.

1846 E Innovation Park Drive

Oro Valley, AZ 85755

 

Dear Dr. Leonard,

 

Re: Waiver of Annual Fees

 

Reference is made to the written technology license granted by Arknet Inc., an
Arizona corporation (“Arknet”), to Tautachrome Inc., a Delaware corporation
(“Tautachrome”), on or about October 17, 2018 (such license, the “License”),
which permits Tautachrome to develop Licensed Products (as that term is defined
in the License).

 

As you are aware, under the terms of the License, Tautachrome is obligated to
pay Arknet certain fees each year under the License (the “Annual Fees”), which,
to date, remain unpaid.

 

Arknet recognizes the importance of Tautachrome’s technology development with
respect to Licensed Products, and considers such work to be essential to the
optimal, most efficient path towards their successful global rollout. Arknet is
willing to enable Tautachrome to focus all of its resources on such development.

 

Arknet therefore makes the following offer to Tautachrome, which offer is open
for acceptance until 5:00 p.m. MT on November 20, 2020:

 

1. Arknet will waive its right to collect the Annual Fees under the License
until such date as Tautachrome’s aggregate gross revenue from Licensed Products
exceeds $500 million (such date, the “Due Date”). This waiver will not affect
Arknet’s entitlement to the Annual Fees, which will continue to accrue and be
owing by Tautachrome under the License.

 

2. As consideration for the above-described waiver, Tautachrome will pay Arknet
interest on all unpaid and owing Annual Fees, at the rate of 1% per annum,
compounded annually and calculated from the date on which such Annual Fees are
due under the License.

 

3. All unpaid and owing Annual Fees together with all accrued and unpaid
interest thereon will be due and payable by Tautachrome on the Due Date.

 

4. Unless expressly modified by this Letter, all terms of the License shall
remain unchanged for the duration of its term.

 

If Tautachrome agrees to the above, please sign one copy of this letter in the
space provided below and return it to me at the above address. By countersigning
this letter, Tautachrome hereby irrevocably and unconditionally agrees to the
foregoing.

 

This letter may be executed in counterparts and may be delivered by scanned
format through email transmission, and all such counterparts shall constitute
one and the same instrument.

 

No amendment, waiver or modification of this letter shall be effective without
an instrument in writing executed by all parties hereto.

 

 

Sincerely,

 

 

 

 

ARKNET INC.

 

        By: /s/ Tim Dohse

 

 

Tim Dohse, CEO

 

 

ACCEPTED AND AGREED

 

TAUTACHROME INC.

 

 

 

By:

/s/ Jon N. Leonard

 

Jon N. Leonard, CEO

 

 

 

Arknet, Inc.  

1846 E Innovation Park Drive

Oro Valley, Arizona 85755